Citation Nr: 1137001	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse.

3.  Entitlement to a disability rating in excess of 10 percent for the residuals of a fracture of the left wrist.

4.  Entitlement to service connection for residuals of a head injury, claimed as headaches and seizures.

5.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1988 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought.

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Here, however, there is no evidence or allegation of an acquired psychiatric disorder other than PTSD, and hence recharacterization of the issue is not required.

The issues involving increased evaluation for the service-connected left wrist disability, as well as service connection for headaches, seizures, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's statements regarding the occurrence of stressors in service are not credible and/or consistent with the circumstances or conditions of service.

3.  There is no credible supporting evidence that the claimed non-combat, in-service stressors occurred.

4.  Current diagnoses of PTSD do not indicate the stressors considered in making those diagnoses.

5.  There are post-service diagnoses of alcohol abuse.

6.  There is no credible evidence of a nexus between the post-service diagnosis of alcohol abuse and any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for service connection for alcohol abuse have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection and an increased disability rating in a letter dated February 2007 which complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been accorded a VA Compensation and Pension examination with respect to his claim for service connection for PTSD.  There are diagnoses of PTSD of record contained in group treatment records.  These records do not indicate what specific stressors were relied upon in making the diagnosis of PTSD.  The Veteran's claim for service connection for PTSD fails below because of lack of evidence related to the existence of any in-service stressor.  This is not a medical question requiring examination.  

VA has obtained service treatment records; VA treatment records; private medical records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

PTSD

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.304(f)(3)(2011). 

The Veteran claims entitlement to service connection for PTSD.  Review of the Veteran's service treatment records does not reveal any complaints of, treatment for, or diagnosis of any psychiatric disorder, including PTSD.  

In January 2007, a VA mental health clinic initial assessment was conducted by a licensed clinical social worker.  The Veteran reported symptoms of problems sleeping, violently awakening at times, and talking in his sleep about people wanting to kill him.  A history of domestic assault secondary to intoxication and driving while intoxicated were noted.  The Veteran's period of service from 1988 to 1996, as well as a period of service in Kuwait during the Persian Gulf War, was noted.  After mental status examination the diagnosis was alcohol abuse.  

An April 2007 VA nursing note indicates a positive PTSD screen based on a score of 4 answers to screening questions.  This screening did not indicate any stressors were considered underlying the PTSD, but rather merely indicates a positive screen result based on 4 reported symptoms.  

A June 2007 VA outpatient social work assessment note indicates that the Veteran reported that he had a claim in for service connection for PTSD and that he had been evaluated in January for that claim.  The social worker reviewed the above notes and indicated that while there was a positive screening result for PTSD, there was no diagnosis of record.  The Veteran reported a history of driving under the influence (DUI) arrests as well as a domestic assault charge.  The Veteran reported anger issues while denying having problems with alcohol, despite his reported history.  The social worker referred the Veteran to a representative with respect to his service connection claim and invited him to come to PTSD group therapy sessions and to alcohol group therapy sessions.  Of note, there is no diagnosis of PTSD rendered in this assessment.   

In January 2010, the Veteran presented again as a walk-in patient at VA social work services.  He indicated that he wanted to attend PTSD group therapy sessions.  He reported symptoms of nightmares and anger issues related to Desert Storm.  The social worker went over the criteria for PTSD with the Veteran and scheduled him for a mental health assessment.  Review of the records does not reveal that any such assessment was conducted.  However, a diagnosis of PTSD was entered on the Veteran's VA medical problem list and he began attending PTSD group therapy sessions from March to August 2010.  

A review of the claims file, therefore, reveals no formal diagnosis of PTSD conforming to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) as required by regulation.  38 C.F.R. § 4.125(a). 

The Veteran has asserted a claim for service connection for PTSD yet provided little if any information with respect to his alleged in-service stressors.  The Veteran was asked on numerous occasions throughout the claims and appeals process to provide information about his claimed stressors.  He failed to provide any information.  It was not until the May 2011 hearing before the undersigned that the Veteran provided any information related to his claimed stressors.  

In May 2011, the Veteran presented sworn testimony at a hearing before the undersigned Acting Veterans Law Judge.  With respect to his claim for service connection for PTSD, he testified that he was present in Kuwait when the "war started and bombs flying everywhere."  He asserted that there was an explosion by the motor pool at base, that he crossed from Kuwait into Iraq as part of a supply convoy and saw mutilated bodies.  He indicated that he was in the war zone from February to April 1991.  That he experienced explosions, he feared for his life and that he was unsure who was friendly and who was an enemy.  

The Veteran's discharge papers, DD 214, reveal that the Veteran served in the Army from September 1988 to August 1996.  He was a supply specialist.  He did not receive any awards that are indicative of combat service.  This document indicates that he served in Southwest Asia from June, 6, 1991 to August 25, 1991.  Copies of other service personnel records confirm that the Veteran served in Kuwait during this period of time.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

It is established fact that the air attack portion of Operation Desert Storm began on January 16, 1991.  Ground attack operations, involving the liberation of Kuwait began on February, 23, 1991.  Combat operations ceased by March 8, 1991.  This is three months before the records show that the Veteran was stationed in Kuwait.  The evidence of record reveals that the Veteran:  did not have a combat military specialty; did not receive any awards indicative of combat service; and was not present in Southwest Asia until three months after combat operations ceased.  Based on this the Board finds as fact that the Veteran did not engage in combat with the enemy.  His testimony related to stressors he claims to have experienced during service in Southwest Asia is not credible and it appears to be a purposeful fabrication completely unsupported by any other evidence of record.  He simply was not present when the events he describes were happening.  The Veteran's testimony about the dates, locations, and circumstances of his service in Southwest Asia is directly contradicted by the military records, rendering his testimony not credible; the consideration of 3.304(f)(3) is not applicable.  

The evidence is against the Veteran's claim.  While there are diagnoses of PTSD from VA group therapy sessions, they do not indicate what stressors were considered in rendering them and are not valid under regulations.  The only stressors asserted by the Veteran are those of record in the May 2011 hearing testimony.  The Veteran's testimony with respect to his stressors, and the nature and circumstances of his service is not credible.  He did not serve in combat.  Other than his patently incredible testimony, there is no credible supporting evidence that any in-service stressor occurred.  The preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD; there is no doubt to be resolved; and service connection is not warranted.  

Alcohol Abuse

The Veteran claims entitlement to service connection for alcohol abuse.  Service treatment records reveal that in October 1995, the Veteran was screened for enrollment in drug and alcohol prevention training as the result of a DUI.  

In January 2007, a VA mental health clinic initial assessment was conducted.  The Veteran reported symptoms of problems sleeping, violently awakening at times, and talking in his sleep about people wanting to kill him.  A history of domestic assault secondary to intoxication and driving while intoxicated were noted.  The Veteran's period of service from 1988 to 1996 as well as a period of service in Kuwait during the Persian Gulf War was noted.  After mental status examination the diagnosis was alcohol abuse.  

A June 2007 VA outpatient social work assessment note indicates that the Veteran.  The Veteran reported that he had a claim in for service connection for PTSD and that he had been evaluated in January for that claim.  The social worker reviewed the above notes and indicated that while there was a positive screening result for PTSD, there was no diagnosis of record.  The Veteran reported a history of driving under the influence (DUI) arrests as well as a domestic assault charge.  The Veteran reported anger issues while denying having problems with alcohol, despite his reported history.  The social worker referred the Veteran to a representative with respect to his service connection claim and invited him to come to PTSD group therapy sessions and to alcohol group therapy sessions. 

Recent VA group therapy treatment sessions indicated diagnoses of PTSD.   

In a written statement submitted in January 2009 the Veteran asserted that "prior to military service I was not a drinker.  While stationed in West Germany (my first duty station) at age 18, away from family and friends for the first time I started drinking to cope with the separation.  At my last duty station  . . .  I also received a DWI and reduction in rank."  He further indicated additional DWI and alcohol related criminal charges subsequent to service.  

At the May 2011 hearing, the Veteran testified to his alcohol use during and after service including his various resulting legal problems.  This testimony is consistent with his January 2009 written statement.  

Again, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim. 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Id.

Compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  For claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited.  38 U.S.C.A. § 1110.  Moreover, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

The Veteran claimed service connection for alcohol abuse in January 2007.  He essentially contends that the alcohol abuse began in service.   Service treatment records do show he was screened for enrollment in drug and alcohol prevention training as the result of a DUI in October 1995.  The evidence of record reveals that the Veteran has primary alcohol abuse and the Veteran so asserts.  There is no evidence showing that the Veteran's alcohol abuse is caused secondary to the Veteran's service-connected left wrist disability, his only service-connected disability.  

The Veteran's alcohol abuse does not fall under the exception of being acquired secondary to or as a symptom of a service-connected disability.  Accordingly, compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 105(a) for his alcohol abuse during service.  See Allen, 237 F. 3d at 1381.

The preponderance of the evidence is against the service connection claim for alcohol abuse; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for PTSD is denied.

Service connection for alcohol abuse is denied.



REMAND

At the May 2011 hearing, the Veteran asserted that his service-connected left wrist disability had increased in severity since the last Compensation and Pension examination was conducted in 2007.  Examination is therefore required to obtain updated findings for evaluation purposes.

The Veteran has not been accorded Compensation and Pension examinations with respect to his claims for service connection for headaches and seizures as residuals of head injury, of for a heart disorder.  In determining whether the duty to assist requires that an examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  They are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a potential nexus to service is particularly low with regard to development.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record indicates current headache, seizure, and heart disabilities.  Credible evidence of record shows that the Veteran was a boxer during service, and very likely sustained blows to the head.  Service records also show treatment for or complaints of chest pain.  Examinations are required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination for wrist disabilities.  The report of examination should include a detailed account of all manifestations of the residuals of the service-connected left wrist fracture found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

* The examiner should indicate which hand is dominant and the range of motion of the left wrist in degrees including dorsiflexion, palmar flexion, radial and ulnar deviation, and pronation and supination of the forearm.  With respect to the left wrist, the examiner should indicate if there is any:  ankylosis, malunion, nonunion, or deformity.  

* The examiner should provide complete and detailed discussion with respect to any weakness; fatigability; incoordination; restricted movement; or, of pain on motion.  The examiner should provide a description of the effect, if any, of the veteran's pain on the function and movement of his lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); See 38 C.F.R. § 4.40 (functional loss may be due to pain, supported by adequate pathology).  In particular, it should be ascertained whether there is additional motion lost due to pain on use or during exacerbation of the disability

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

2.  Schedule the Veteran for the appropriate VA examination(s) for the residuals of head injuries.  The report of examination should include a detailed account of all manifestations of headaches and seizures found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records which fail to show any diagnosis or treatment for head injuries during service.  The examiner is informed that the Veteran was a boxer during service.  The examiner should indicate:

* The diagnoses of any current headache or seizure disorder present.

* Whether it is as least as likely as not (50 percent or greater probability) that any headache and or seizure disorder is caused or aggravated by active service or to a boxing injury during service.

* Whether the findings of the July 2005 private brain MRI report are at least as likely as not consistent with injuries from boxing during service a decade earlier.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

3.  Schedule the Veteran for the appropriate VA examination for the heart disorders.  The report of examination should include a detailed account of all manifestations of heart disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner is to review the evidence of record with attention to the service treatment records as well as more recent VA records diagnosing heart disorders.  The examiner is informed that the Veteran was a boxer during service.  The examiner should indicate:

* The diagnoses of any current heart disability present.

* Whether it is as least as likely as not (50 percent or greater probability) that any current heart disability, including the Veteran's mitral valve prolapse, is caused or aggravated by active service or a boxing injury during service.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


